[GUGGENHEIM LETTERHEAD] January 3, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Claymore Exchange-Traded Fund Trust File Number: 333-134551, 811-21906 Ladies and Gentlemen: On behalf of Claymore Exchange-Traded Fund Trust (the “Registrant”) and pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Securities Act”), I hereby certify that (i) the prospectus and statement of additional information contained in Post-Effective Amendment No. 159 to the Registrant’s Registration Statement on Form N-1A, filed on December 28, 2011, constituting the most recent amendment to this Registration Statement (the “Amendment”), that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in the Amendment, and (ii) the text of the Amendment was filed electronically with the Securities and Exchange Commission on December 28, 2011, accession number 0000891804-11-005783. If you have any questions or comments regarding this filing, please call Jeremy Senderowicz at (212) 641-5669. Very truly yours, Claymore Exchange-Traded Fund Trust By: /s/ Mark Mathiasen Mark Mathiasen Secretary
